 

 

 

 

 

 

Data I/O Corporation

6645 185th Ave NE, Suite 100

Redmond, WA  98052

USA

 

 

 

 

 

 

 

 

 

Negotiation Protocol

 

Document no.:             CX 46xxxxxx-Z4A
Date:                           2016.06.24
Supplier no.:                  394644

 

Always quote for reference!

 

Contact Person:           Lars Göbel

Department:                 CP/TME3

Telephone:                   +49(5121)49-3452

Telefax:                        +49(711) 811-505-3452

E-Mail:                         lars.goebel@de.bosch.com

Our VAT ID no.:            DE811128135

 

 

 

 

Please note:     Document is only valid in connection with a contract no.
generated from SAP.

                        V1.3, Version 05/2015

 

 

Postal Address:   Robert Bosch GmbH, CP/TME3, P.O. Box 30 02 20, DE-70442
Stuttgart, Germany

Visitors Address: Robert Bosch GmbH, CP/MAE, Im Birkenwald 32-46, DE-70435
Stuttgart, Germany

 

 

 

Negotiation Protocol for the purchase of:

 

 

 

 

“Description of MAE”

 

 

 

 

Purchase option valid until:                                          
2021.06.30

 

Readiness for installation until:                                      in
avarage  [***] after incoming PO

 

Binding delivery dates (FCA nearest Data I/O site):                  
                                   
- Pre-programer PSV 7000                                           in avarage
[***] after incoming PO  
  (with HIC-Adapter [***] weeks)



Binding completion date ready for operation:                [***] after
commissioning at the latest

 

Technical contact:                    CM/MFT1, Sergio Dias

 

[***] confidential treatment requested

 

 

 

 


 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 1 / 16

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

Item

Material/Description

Quantity

Price/unit

Net value

in USD

Technical execution and scope of supply in accordance with

Quotation "Final Bid Data IO" dated from 2016.06.17, consisting of (please list
quotation items):

001

Pre-Programmer PSV7000 in complete configuration in price-list

[***]

See attached price list

Depending on configuration

002

Machine options, e.g. sockets, socket-adapter, tape-in, tape out

various

See attached price list

 

003

Services

various

See attached price list

 

….

….

 

 

 

The total net values stated are fixed prices see attached price list

 

 

1. Terms of Delivery

 

1.1 Purchase Option

 

We, Robert Bosch GmbH (hereinafter referred to as "BOSCH") conducted
negotiations with
Data I/O Corporation (hereinafter referred to as "SUPPLIER") on 2016.06.17
concerning the purchase of the Pre-Programmer PSV7000 described in greater
detail above (hereinafter referred to as "MAE"). As a result of these
negotiations, you granted us the option to order the MAE described in greater
detail above subject to the terms set forth in this Negotiation Protocol
(hereinafter referred to as “AGREEMENT”. Orders can be placed at your company
directly or at your affiliated companies. You granted us the right to exercise
the option by the end of 2021.06.30. This option can be exercised at our
election by us or by or our affiliated companies in which we have the industrial
leadership. If the option is exercised, the following terms of contract shall
apply in the following sequence. In case of contradictions, the conditions of
the above listed document have precedence:

 

1. Terms of contract set forth in this AGREEMENT.

2. The specific Purchase Order from BOSCH, excluding any pre-printed terms.

3. BOSCH Terms and Conditions of Purchase Version 01/2011. These Terms and
Conditions can be
    viewed on the Internet at: www.bosch.de in the download area of purchasing
and logistics.

4. For orders through Bosch affiliated companies the purchasing conditions of
the affiliated company.

 

Deviating terms and conditions of SUPPLIER are not accepted.

 

If the option is exercised after 2021.03.31, the date of readiness for
preliminary acceptance, the delivery date and the date for acceptance shall be
agreed anew. The other terms of the purchase option shall remain unaffected.

 

We mutually agree that BOSCH has no obligation to exercise the option and that
in the event of the option not being exercised you cannot derive any claims
whatsoever against us.

 

BOSCH has the right to exercise the agreed upon options in this AGREEMENT for an
unlimited amount of MAE during the period of validity of this AGREEMENT, subject
to SUPPLIER’S standard lead times and production capacity.

 

The binding dates (see page one of this AGREEMENT), the terms of contract laid
down in this AGREEMENT and the total net fixed price were agreed upon with
Mr./Ms. <NAME OF CONTACT PERSON> acting on behalf of SUPPLIER by telephone / in
person on ____.__.__ (YYYY.MM.DD).

 

1. 2 Basis of the Agreement

 

 

[***] confidential treatment requested

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 2 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

 

According to current planning, BOSCH will have a worldwide demand for [***] MAE
in the period from 2016.07.01 until 2021.06.30. BOSCH intends to cover this
demand prior and preferably through orders placed with SUPPLIER, as long as the
terms and conditions agreed in this AGREEMENT are generally comparable with
quotations from competitors in terms of technology, quality, price and delivery.

 

BOSCH may exercise the option agreed in this AGREEMENT during the term of
validity hereof and for an unlimited number of MAE, subject to SUPPLIER’S
standard lead times and production capacity. The foregoing target figures do
not, however, constitute an obligation by BOSCH to exercise the option. The
actual demand depends on diverse criteria such as the economical situation,
technology developments etc.

 

In return, SUPPLIER shall warrant assure to BOSCH preferential provision of
technology, machinery and information. SUPPLIER shall inform BOSCH about new
developments/technologies and new machine generations on a regular basis.

 

1.3 Discount Agreement

 

Provided BOSCH purchases MAE in US dollars and such shipments are FCA Redmond,
WA, USA, SUPPLIER guarantees the following discounts for BOSCH on Purchase
Orders placed up until the end of the Agreement see also attached price-list:

 

[***]

 

2. Property and Right of Use

 

BOSCH acquires title product-specific documents prepared for BOSCH (drawings,
CAD data, etc.) (hereinafter referred to as "DOCUMENTS"). The DOCUMENTS have to
be handed over to BOSCH after completion of the work in the form set forth in
subsection “Confidentiality Obligation and Reservation of Rights” below.

 

BOSCH receives from SUPPLIER a non-exclusive, irrevocable, unrestricted as to
place, time and subject, and sub-licensable right to use the DOCUMENTS. The
right of usage includes any use, modification and reproduction of the DOCUMENTS,
All intellectual property rights in SUPPLIER’s products, any modifications to
SUPPLIET’s products and all other deliverables provided by Supplier shall be
owned by SUPPLIER.

 

 

3. Scope of Delivery and Performance

 

SUPPLIER is obliged to deliver a complete MAE, which contains all parts required
for use in accordance with the contract, whilst conforming to the agreed
characteristics of the selected configuration.

 

If BOSCH requests in writing the extension of the scope of delivery and/or
performance, after a Purchase Order has been confirmed by SUPPLIER, possible
price changes must be agreed upon with BOSCH in writing prior to execution of
such an extension of scope. If there is no written agreement regarding the price
change, SUPPLIER may not charge any costs for the extended scope of delivery
and/or performance carried out.

 

 

4. Operating Conditions at BOSCH (optional)

 

[***] confidential treatment requested

 


 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 3 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

During the production of the MAE, SUPPLIER must take into consideration the fact
that BOSCH will use the MAE in the following factory environment:

 

ESD protected area close to SMT lines

 

 

SUPPLIER shall ensure that the MAE is suitable for use in this factory
environment, according to the agreed upon characteristics.

 

 

5. Preliminary Acceptance

 

NA

 

 

6. Commissioning and Trial Operation

 

If applicable, the first commissioning of the MAE , i.e. the first time BOSCH
switches it on at the place of operation under the direction of SUPPLIER
("Commissioning"), and the trial operation, shall be performed in the BOSCH
factory by BOSCH personnel in accordance with instructions from SUPPLIER and
under the direction of SUPPLIER, however, in mutual agreement with BOSCH. The
trial operation shall be conducted immediately following completion of assembly;
commencement thereof shall be agreed upon between SUPPLIER and BOSCH.

 

The trial operation must evidence operational efficiency and must be performed
without any substantial malfunctions. If a substantial malfunction occurs, the
trial operation shall be recommenced after rectification of the defect. If the
trial operation is repeated for reasons for which SUPPLIER is accountable for,
incremental costs incurred by BOSCH (e.g. hours of work of personnel, costs of
additional raw materials and consumables, transport costs on special journeys)
shall be reimbursed by SUPPLIER

 

 

7. Characteristics Covenant / Guarantees

 

SUPPLIER is obliged to deliver the equipment according to the agreed upon
technical specification/ requirement specification. SUPPLIER furthermore
guarantees the conformity with the following functions and technical data
(“Characteristics Covenant”).

 

-       Technical availability VT or VTS > [***]

-       Proof of machine capability Cmk >= [***]

-       Dimensions, tolerances and machine capability values listed in the
enclosure “Machine and process capability examination" dated 2004_07_01 (3rd
edition) (cm respectively cmk factors)

-       A noise level of max.  [***] dB(A), measured in accordance with DIN 45
635

 

If BOSCH requirements should preclude technically faultless execution or impede
SUPPLIER, SUPPLIER shall inform BOSCH hereof in good time.

 

 

8. Proof of the Agreed Characteristics

 

After the faultless trial operation and immediately after the MAE has become
operational, proof of the agreed characteristics of the MAE shall be carried out
at the installation location in the relevant BOSCH factory, generally in the
presence of both parties; the commencement time thereof shall be

 

[***] confidential treatment requested

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 4 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

specified jointly. Any preliminary trials scheduled by SUPPLIER are not relevant
for proof of the agreed characteristics or acceptance.

 

Proof of the agreed characteristics is established when the agreed functions and
characteristics have been proven over an uninterrupted, fault-free operating
period (1 shifts) of 1 working days.

 

If proof cannot be established initially, SUPPLIER is obliged to perform any
retrospective changes to the MAE which may be necessary and then to undertake a
second attempt to establish proof without delay. SUPPLIER shall refund ,
incremental the costs (e.g. working hours of personnel, costs of additional raw
materials and consumables, transport costs of special journeys) incurred at
BOSCH due to such changes and to repeating of proof for the agreed
characteristics.

 

If proof of the agreed characteristics has not been established within 3 (three)
months after completion of the assembly (set-up of the MAE at the installation
location), BOSCH has the right - notwithstanding its other rights - to cancel
the complete scope of the order without giving an additional grace period,
unless SUPPLIER is not responsible for the delay in establishing proof of the
agreed characteristics.

 

BOSCH also has a cancellation right without having to set an additional grace
period each time it is not possible to establish proof of the agreed
characteristics, if BOSCH has allowed further attempts beyond the deadline of
the foregoing paragraph.

 

In the event of cancellation by BOSCH, SUPPLIER shall bear all incidental costs
e.g. the costs of dismantling, packaging, return transport, etc.

 

Successful proof of the agreed characteristics is merely the prerequisite for
acceptance of the MAE and does neither relieve SUPPLIER of its obligation to
rectify any defects nor of eventual defect claims. The SUPPLIER shall be held
responsible for faults of his sub-suppliers to the same degree as if the faults
were its own.

 

In case of failure to comply with the Guarantees BOSCH has the right to demand
full compensation for the thereof accrued damages. Concerning the statute of
limitation the paragraph “Warranty period / Self-remedy of defects” in this
AGREEMENT below shall apply accordingly (subject to paragraph 31).

 

 

9. Acceptance

 

Title to the MAE passes to BOSCH upon delivery (according to INCOTERMS 2010). If
applicable, the precondition for due performance of the Purchase Order is,
however, that the MAE is additionally accepted by BOSCH. Acceptance of the MAE
by BOSCH is performed by signing the acceptance protocol if the following
preconditions have been met:

 

 

 

       1. Commissioning,

       2.  Proper trial operation,

       3.  Proof of the agreed characteristics,

       4. Compliance with the acceptance conditions in accordance with BOSCH
standard N51M M20 and all other technical regulations agreed upon,

       5.  Handover to BOSCH of the complete documentation in accordance Data IO
standard, including the complete consumable - , ware – and spare part list, with
third party parts and norm parts listed including designation of original
supplier name and number according to the part list sent by Data IO.

       6. Submission of a quotation for wear and spare parts recommended by
SUPPLIER.

 

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 5 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

The acceptance protocol shall be drawn up jointly in writing. The payment or
commissioning of the MAE shall not be deemed to constitute acceptance. Claims by
BOSCH due to any defects in the MAE shall remain unaffected by acceptance.

 

 

10. Training

 

Training at BOSCH:

 

SUPPLIER is obliged to train BOSCH employees in programming, operation and
maintenance. Such training shall be conducted in the BOSCH factory and is
included in the total net price.

 

 

11. Assembly, Set Up, Commissioning and Trial Operation

 

The costs hereof are included in the total fixed price.

 

 

12. Coordination of Work

 

As customer and in the interests of work safety, BOSCH is obliged to have an
employee of BOSCH coordinate the work to be carried out by SUPPLIER in the BOSCH
factories. SUPPLIER is obliged to ensure that its employees working on BOSCH
premises contact the coordinator of the relevant BOSCH factory prior to
commencing their work and maintain contact with him while work is in progress.
SUPPLIER and all employees of SUPPLIER are obliged to comply with the Accident
Prevention Regulations of BOSCH. The Bosch standard N93 A20 must be complied
with.

 

Employees and subcontractors of SUPPLIER are solely subject to the right of
SUPPLIER to give instructions even if their work is conducted on the premises of
BOSCH. In case of written request from BOSCH, SUPPLIER must substitute its
employees and subcontractors if they act in breach of contractual obligations.
SUPPLIER shall bear the costs arising as a result of such substitution.

 

 

13. Work performance at the facility site / Provision of Employees

 

In respect of work carried out on the facility site of BOSCH, third parties may
not be subcontracted to perform the work or part of the service without the
prior written consent of BOSCH.

 

Any employees made available by BOSCH shall be subject to the right of SUPPLIER
to give professional instructions with regard to the assembly; they shall be
deemed to be persons engaged by SUPPLIER in performance of its obligations.

 

 

14. Release from Liability

 

SUPPLIER shall indemnify BOSCH from liability for infringement by the MAE of any
third party patents or other proprietary rights and all third party claims
related to SUPPLIER’s activities while on BOSCH’s premise - regardless of the
legal grounds - including reasonable costs of bringing an action, resulting from
the supply of the MAE, the breach of its contractual obligations, the breach of
other obligations or the violation of third party rights. Further claims by
BOSCH shall remain unaffected.

 

Limitation of liability

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 6 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

 

Except in the case of intentional misconduct or gross negligence,

liability is excluded for:

- lost profits 

- costs of production shut down/break down

- indirect/consequential damages

 

liability is included for:

- direct third party damages,

- indemnification of intellectual property claims or breaches of confidentiality
obligations

from SUPPLIER’S liability for defects as to quality under this Agreement and
SUPPLIER’s total liability per calendar year  under this Agreement shall be
limited to one of the following whichever is higher: (a) [***] of the sales of
SUPPLIER to BOSCH (including the sales to affiliates of BOSCH) in the previous
calendar year or (b) EUR [***]Please confirm to us the agreements reached by
signing and returning this "Negotiation Protocol".

 

 

15. Insurance

 

15.1 Liability Insurance

 

SUPPLIER is obliged to take out liability insurance for the duration of the
contractual engagement with BOSCH. The minimum coverage of this insurance shall
be the following amounts per claim:

 

- Manufacturer's liability and product liability insurances

 

        - Personal injury and property damage (lump sum)                     
           USD        2,500,000

 

        - Damage by fire and explosion                    
                                       USD         5,000,000

 

        - Activity-related damage to third party property
                                    USD         150,000

 

        - Financial losses       
                                                                        
USD        100,000

 

- Environmental liability insurance

 

        - Personal injury and property damage              
                                   USD         2,500,000

 

 

The written confirmation of the liability insurer of SUPPLIER is attached as
Appendix 2. SUPPLIER is obligated to inform BOSCH in writing without delay to
any relevant changes to the insurance relationships, in particular prior on the
lapse of insurance coverage.

15.2 Transport Insurance

 

Transport insurance has to be clarified in each individual case

Bosch shall take out “door to door” transport insurance. Bosch is a “waiver
customer”; transport insurance shall not be taken out by SUPPLIER.

 

 

16. Patents and Property Rights

 

[***] confidential treatment requested 


 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 7 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

SUPPLIER warrants that the delivered MAE does not infringe any third party
patents or other proprietary rights and shall release BOSCH from any third party
claims resulting therefrom. Further claims shall remain unaffected.

 

 

17. Warranty period / Self-remedy of defects

 

The limitation period for claims for defects as to quality is 12 months - except
in cases of fraudulent intent. The limitation period starts on the date of
acceptance , of the MAE or of the work ordered. In case longer limitation
periods exist by law or have been agreed by contract, such periods shall apply.

 

The limitation period shall start to run for the longer of an additional 90 days
or until the end of the warranty period for parts that have been replaced or
repaired in the context of liability for defects as to quality.

 

If SUPPLIER does not commence rectifying defects without delay following BOSCH's
complaint or within the agreed response time or if the deadline defined by Bosch
elapsed without success, BOSCH shall be entitled after the defined notification
process  to rectify the defect itself or to have this done by a third party at
the expense of SUPPLIER, if rectification of the defect allows for no further
delay.

 

 

18. Stocking up on spare and wear parts

 

Not applicable

 

 

19. After-Sales Service, Provision of Spare and Wear Parts

 

SUPPLIER warrants that maintenance and repair work on the delivered MAE will be
conducted at the place of installation for the duration of their average life
expectancy (at least 7 (seven years) after delivery) at competitive prices.

 

SUPPLIER shall ensure that – even after expiry of the limitation period for
defects as to quality – qualified professional staff as well as spare and wear
parts will be available at the BOSCH factories to rectify disruptions in
operations within defined hours in the service contract of being requested by
BOSCH.

The provision of the preceding paragraph shall apply if BOSCH’s request is
received by SUPPLIER in the times according the service contract. If the request
is notified outside of these hours, then the aforementioned time period shall
start to run from on the next working day.

Together with the contractual documentation in accordance with Data IO
documentation, SUPPLIER shall submit a quotation to BOSCH for the spare and wear
parts recommended by SUPPLIER. Thereafter the parties shall mutually agree on
stocking parts at a factory of SUPPLIER or at a factory of BOSCH.

 

BOSCH shall operate the MAE appropriately and perform maintenance in accordance
with the agreed maintenance instructions.

 

20. Contractual Penalty

 

SUPPLIER shall deliver / FCA “Pre-Programmer PSV7000” by the binding date if
agreed in specific PO at the latest.

 

If agreed in specific PO, in the event of delayed delivery / completion ready
for operation, BOSCH has the right to impose on SUPPLIER a contractual penalty
of [***] per week with maximum[***]. The only

 

[***] confidential treatment requested 

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 8 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

delays exempted shall be those caused by force majeure. BOSCH shall be notified
of such cases in writing in good time without any specific request being
required.

 

The right to demand payment of the contractual penalty shall not be excluded by
acceptance and/or taking delivery of the delayed delivery of the MAE without
expressly reserving the right to assert a claim for the contractual penalty.

 

If the agreed delivery date is delayed due to reasons attributable to BOSCH, the
date for the contractual penalty shall be postponed accordingly. SUPPLIER shall
notify all delays in writing without delay to the ordering Purchasing Department
of BOSCH. This also applies if, as a result of the option being exercised after
the agreed upon order date, a new delivery date is agreed.  

 

Any claims for damages exceeding the above shall remain unaffected.

 

 

21. Addresses

 

21.1 Dispatch address

 

Dispatch to:

 

The exact delivery address will be indicated in the Purchase Order.  

 

SUPPLIER shall contact the transport agent of BOSCH in good time and coordinate
the transport to ensure delivery to the BOSCH factory on the agreed date.

 

21.2 Address for business correspondence

 

Postal address of responsible purchasing department:

 

For example:

ROBERT BOSCH GMBH

Central Purchasing - CP/TME3

Attn. Mr. Lars Goebel

Robert-Bosch-Strasse 200

31139 Hildesheim

GERMANY

 

 

22. Transfer of Risk

 

The risk for the MAE shall pass to BOSCH as soon as SUPPLIER has handed over the
MAE incl. packaging and, if relevant, any returnable packaging, to the carrier
in Redmond, WA, USA, or Shanghai China,  (FCA in accordance with INCOTERMS 2010;
performance is not fulfilled until MAE is finally accepted by Bosch in
accordance with Section “Acceptance”, however).

 

23. Terms and Conditions of Payment

 

MAE

 

The invoice shall be issued for 100 % (one hundred percent) of the agreed
purchase price, payable as follows:

[***]

 

 

 

[***] confidential treatment requested

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 9 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

 

SERVICE, SPAREPARTS, WEARABLES

 

100 %              immediately

Invoices shall be payable within [***] days of receipt and no early payment
discounts apply.

 

SUPPLIER shall request payment of the remainder from the BOSCH factory in
writing (complete address will be provided by the ordering Purchasing
Department). In no case do payments by BOSCH imply acceptance of the goods and
services delivered as being in conformity with the contract.

 

In case BOSCH has accounts receivable from SUPPLIER, BOSCH shall be entitled to
withhold payments. Delivery dates agreed in the specific Purchase Orders shall
not be affected thereby.

 

BOSCH is entitled at any time to offset all its own accounts receivable as well
as all accounts receivable of an affiliate company of the BOSCH Group within the
meaning of Section 15 German Stock Corporation Act (AktG) from SUPPLIER, against
accounts receivable by SUPPLIER that are both due and not yet due for payment .

 

 

24. Confidentiality Obligation and Reservation of Rights

 

Insofar as, in connection with the inquiries and specific Purchase Orders,
SUPPLIER gains access to DOCUMENTS, including drawings, sketches and samples,
oral information, knowledge and know how – hereinafter referred to as
"INFORMATION", SUPPLIER is obligated

 

-       to keep the INFORMATION secret with regard to third parties and to
refrain from publishing the INFORMATION.

 

-       to utilize the INFORMATION and the know how thus acquired solely in
connection with the specific Purchase Orders; in particular, SUPPLIER shall not
use the INFORMATION for its own production or for deliveries to third parties.

 

-    only to grant access to the INFORMATION to those employees who are engaged
in performing obligations under the specific Purchase Orders and only to the
extent to which it is absolutely necessary for the foregoing purpose.

 

-     to take suitable measures to ensure that its employees keep the
INFORMATION secret and use it only in execution of the specific Purchase Orders
(e.g. by using password-protected access, safe custody of documents, samples and
data media, physical andfunctional separation from other activities).

 

Each partner shall comply with the statutory regulations on data privacy and
take the technical and organizational protective measures necessary in
accordance therewith.

 

The afore-mentioned obligations shall continue to apply after the specific
Purchase Orders have been processed unless the INFORMATION has become public
knowledge through no fault of SUPPLIER.

 

All DOCUMENTS provided by BOSCH, including drawings, sketches and samples, shall
remain the exclusive property of BOSCH. SUPPLIER is obliged to handle and store
them carefully and to return them to BOSCH in their entirety immediately after
completion of the specific purchase orders.

 

The grant of a license by BOSCH is not associated with the disclosure of
INFORMATION to SUPPLIER. BOSCH reserves all rights to all INFORMATION
originating from BOSCH, including copyright and the right to register industrial
property rights such as patents, utility models, topography

 

[***] confidential treatment requested 

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 10 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

rights etc. If the INFORMATION disclosed by BOSCH originates from third parties,
this reservation of rights also applies in favor of such third parties. CAD data
and other electronically stored INFORMATION provided by BOSCH and compiled for
BOSCH shall be filed on a memory medium capable of storage (CD ROM, DVD etc.)
after conclusion of the work and the memory media shall be handed over to BOSCH.
If the data are required for service activities and delivery of spare parts,
SUPPLIER may keep the required number of copies. Data not required for this
purpose must be deleted from the computer system of SUPPLIER.

 

Any advertising using the contractual relationship or the subject matter of the
Agreement and INFORMATION hereon is inadmissible unless BOSCH has given prior
written approval to such procedure in an individual case.

 

 

26. The following documents form integral components of this AGREEMENT and are
already in the possession of SUPPLIER:

 

- Technical Specifications/Requirement Specification “Device Pre-programming
batch Robots”,
   revision 2.0 dated 2016.05.13 with attachment "C360121_Supplier_Details_to_ 

   Requirement_Spec_commented 20151207 V4 (002).xls and as evaluated in cw
15.2016 in
   Hildesheim
- Delivery regulations in the version applying on the date of the Purchase Order

   N51M M20

   N51M M23

   N51M M25

   N51M M26

   as applicable and evaluated during benchmark CW15/2016

 

-  Quality Assurance Guideline for Suppliers QSL, Version 12/2011

 

 

27. Commencement and Termination of the AGREEMENT (optional, if Section 1.2 was
agreed)

 

The AGREEMENT shall become effective when signed by both parties as per
2016.07.01 and terminates with the validity of the purchasing option (see page
1), if it is terminated by one of the two contracting parties by giving 6
month's advance notice to expire on 2021.06.30. Otherwise, the AGREEMENT shall
be extended by one year with the same terms.

 

 

28. Download Service on the Internet

 

http://purchasing.bosch.com/en/start/Allgemeines/Download/index.htm

 

Use Bosch Rexroth AG Components!

See delivery regulation N51M M20 item 2 or

https://www.boschrexroth.com/corporate/sys/productindex_xml/en/index.jsp?oid=614362

 

 

29. Modifications and Amendments

 

Amendments or supplements to this Corporate Agreement, including this Section 29
hereof, as well as postponing the delivery dates agreed in specific Purchase
Orders must be agreed in writing.

 

 

30. Ineffectiveness

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 11 / 16

 

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 

 

If any provision of this AGREEMENT should be or become ineffective, this shall
not affect the validity of the remaining provisions of this AGREEMENT. In such a
case, the respective provision shall be replaced by a regulation approximating
most closely the economic content of the original provision. The same shall
apply to any gaps in this Agreement.

 

 

31. Applicable Law and Jurisdiction

 

This AGREEMENT as well as all agreements hereunder and disputes arising herefrom
shall be governed by German law, excluding the rules on conflicts of laws. The
Hague Uniform Law on the International Sale of Goods, the UN Convention on
Contracts for the International Sale of Goods and other international
conventions on the international sale of goods do not apply.

 

The courts of Stuttgart have exclusive jurisdiction over contractual disputes if
all the disputing parties have their registered office in Germany, in
Switzerland or in any country of the European Union. In cases before local
courts, the local court of Stuttgart (Amtsgericht Stuttgart, 70190 Stuttgart)
shall have jurisdiction. In all other cases, contractual disputes shall be
definitively adjudicated in accordance with the arbitration rules of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with such rules. The place of arbitration is Stuttgart, Germany,
unless otherwise agreed by the parties in dispute. The arbitration language is
English. The parties in dispute shall treat in confidence all information which
they receive with regard to arbitration proceedings in accordance with this
provision, including the existence of arbitration proceedings. In judicial
and/or arbitration proceedings, they shall only disclose such information to the
extent that this is necessary to exercise their rights. The chairman or a sole
arbitrator must be of different nationality to the parties in dispute. Subject
to any other ruling returned by the arbitration tribunal, the parties in dispute
shall continue to perform the contracts affected by the dispute.

 

 

Robert Bosch GmbH

 

 

/s/ Dirk
Knauerhase             /s/Lars Göbel                                            /s/
Joel Hatlen

Dirk Knauerhase                  Lars Göbel                                   
           Joel Hatlen (CFO)

CP/PIR2-EN                        CP/TME3                                     
          

                                                                                              
          

Date: 11.07.16                    
Date: 19.7.16                                           Date:  20 July 2016

 

                                                                                              
           Company Stamp

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 12 / 16

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Data-IO Benchmark BAT10 FPSB 2016/06/17 - Update 2016/06/18

               

[***]

     

[***]

     

[***]

     

[***]

                 

 

 

 

 

 

             

Parts for complete machine

Single Cost

       

kUSD

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

Service costs

Single Cost
kUSD

               

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

Spare parts Cost

Single Cost

       

kUSD

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

Global sockets costs for A-IVI Total production volume (Normal Sockets)

Single Cost

       

kUSD

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

For Information:
Global sockets costs for A-IVI Total production volume
(HIC Sockets for SO8)

Single Cost

       

kUSD

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

Special Parts

Single Cost

       

kUSD

       

[***]

[***]

       

[***]

[***]

       

[***]

[***]

                   

excluding from TCO-Matrix

Single Cost

       

kUSD

       

[***]

[***]

 

[***]

   

[***]

[***]

 

[***]

   

[***]

[***]

 

[***]

               

[***]

[***]

 

[***]

   

[***]

[***]

 

[***]

               

[***]

[***]

       

[***]

[***]

                   

 [***]

[***]

 

[***]

   

[***]

[***]

 

[***]

               

Service   kUSD

Penang

Braga

Wuhu

Hildesheim

   

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

         

 

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***] 

[***]

 

[***]

[***]

[***] 

                 

[***]

[***]

[***]

                             

Changes to version from 14.06.2016: [***]

                     

Prices valid for [***] Years

         

after [***] Years Data IO has the right to increase prices by maximum of [***]%
per Year

     

In the original plan all [***] are purchased within the first [***] Years
so [***] effect should be for the BM

 

 

 

[***] confidential treatment requested

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 13 / 16

--------------------------------------------------------------------------------

 

 

 

 

Doc. No.: CX _______ Buyer no. / dated ____.__.__ (YYYY.MM.DD)

Name of the supplier: Data I/O
Corporation                                                          
                                               

 



 
 

 

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB
14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr.
Volkmar Denner, 

Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus
Heyn, Dr. Dirk Hoheisel,
Christoph Kübel, Uwe Raschke, Dr. Werner Struth, Peter Tyroller

                                                                                                                                                                               
Page 14 / 16

 

--------------------------------------------------------------------------------

 